DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s amendment, filed 07/22/2022, has been entered.

    Claim 12 has been amended.

    Claims 12-29 are pending

    Claims 1-11 have been canceled previously. 

                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  The title has been replaced with:
--  ANTI-CD277 ANTIBODIES -- . 

                                                  REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  

    The previous objection to claim 12 has been withdrawn in view of adding a period of the claim, filed 07/22/2022.

    Upon reconsideration of applicant’s arguments in conjunction with the Collin Declaration under 37 CFR 1.132, filed 07/22/2022, in the instant specification (originally filed 01/31/2020 in priority USSN 16/282,733, now U.S. Patent No. 10,716,838, filed 07/22/2022),
     the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph enablement / deposit of biological materials has been withdrawn.

    Upon reconsideration of applicant’s remarks concerning 35 U.S.C. § 102, WO 2012/00351, MPEP 2163(I)(B) and MPEP 2163(II)(a)(3)(b), the previous rejection the previous rejection under 35 U.S.C. § 102 has been withdrawn.

     Applicant’s Remarks in Response to Request under 37 CFR 1.105 verifying the 7.2 anti-CD277 antibody was not disclosed in non-patents or patent publication or at meetings prior to the effective filing date of the instant claims are acknowledge.

     The terminal disclaimer, filed on 07/25/2022, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent No. 10,716,838 has been accepted.   
     Due to high polymorphism of antibodies, the claimed anti-CD277 mAb7.2 antibody / sequences are deemed structurally distinct on the primary amino acid basis. 
    The claimed anti-CD277 antibodies do not appear to known or taught in the prior art. 
    The prior art neither suggest or teaches anti-CD277 antibodies having the exact chemical structure of the claimed anti-CD277 antibodies.  
     In turn, the claimed nucleic acids encoding anti-CD277 antibodies are free of the prior art.
   
    Accordingly, the claimed invention is deemed allowable.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 26, 2022